83240: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33552: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83240


Short Caption:QUOPY LTD. VS. DUON GLOB. SERVS., LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A832280Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/29/2021 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantQuopy LimitedKendra J. Jepsen
							(Simons Hall Johnston PC/Reno)
						J. Robert Smith
							(Simons Hall Johnston PC/Reno)
						


RespondentDuon Global Services, LLCTerina M. Salerno
							(Salerno Law Firm, PLLC)
						


RespondentJustin WilliamsTerina M. Salerno
							(Salerno Law Firm, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/21/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/20/2021Filing FeeFiling Fee due for Appeal. (SC)


07/20/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-20854




07/20/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-20856




07/22/2021Filing FeeFiling Fee Paid. $250.00 from Simons Hall Johnston.  Check no. 1935. (SC)


07/22/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-21187




07/29/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)21-22002




08/12/2021Docketing StatementFiled Appellant's Docketing Statement.  (SC)21-23536




08/20/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case has a unique venue issue between the Nevada Court and The United Kingdom Courts.  Nevertheless, counsel indicates there is a potential for a successful mediation.  A settlement conference will be scheduled. (SC)21-24372




11/15/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-32751




11/16/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)21-32886




11/30/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-34103




02/09/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  February 28, 2022.  (SC)22-04401




02/28/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE FILED ON 3/1/22) (SC)


03/01/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-06499




03/01/2022BriefFiled Appellant's Opening Brief. (SC)22-06506




03/01/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-06507




03/01/2022AppendixFiled Joint Appendix. Vol. 2. (SC)22-06508




03/30/2022BriefFiled Respondents' Answering Brief. (REJECTED PER NOTICE FILED ON 3/30/22) (SC)


03/30/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-09922




03/30/2022BriefFiled Respondents' Answering Brief. (SC)22-09963




04/29/2022BriefFiled Appellant' Reply Brief. (SC)22-13751




05/02/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/13/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-32339




10/25/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." SNP22 - JH/LS/DH. (SC)22-33552





Combined Case View